DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6, 7, 8, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ouweltijes et al. (US 20120033843 A1) hereinafter Ouweltijes.
Regarding claim 4, Ouweltijes teaches A loudspeaker (“the audio driver 301” in ¶[0097]) having improved frequency responses at lower frequencies (“can be used to further enhance lower frequencies of the generated sound” in ¶[0099]) comprising a tuned port (“a bass reflex port 405” in ¶[0099]), said tuned port tuned to a frequency (“The bass reflex can be tuned to a low frequency” in ¶[0099]), and a transmission line (“air conduit 115” in ¶[0097]), said transmission line tuned to a frequency (“the resonance frequency of the cavity and conduit is kept lower than the resulting (lowest) system resonance frequency” in ¶[0100]), wherein the transmission line and the tuned port are simultaneously tuned and wherein the frequency of the transmission line is tuned to the frequency of the tuned port (“if the bass reflex cabinet of FIG. 4 is tuned to 60 Hz, the air flow functionality may be tuned to 30 Hz.” in ¶[0102]).
Regarding claim 6, Ouweltijes teaches the device of claim 4, Ouweltijes further teaches the device further comprising wherein the transmission line is tuned to a resonance frequency of the loudspeakers with a tuned port (“the resonance frequency of the cavity and conduit is kept lower than the resulting (lowest) system resonance frequency” in ¶[0100]).
Regarding claim 1, claim is rejected for being the method comprising at least the same elements and performing at least the same functions performed by the device of rejected claim 4 (see rejection of claim 4 above).
Regarding claim 3, claim is rejected for being the method comprising at least the same elements and performing at least the same functions performed by the device of rejected claim 6 (see rejection of claim 6 above).
Regarding claim 7, Ouweltijes teaches A loudspeaker (“the audio driver 301” in ¶[0097]) comprising a transmission line (“air conduit 115” in ¶[0097]) and a port (“a bass reflex port 405” in ¶[0099]).
Regarding claim 8, Ouweltijes teaches the method of claim 1, Ouweltijes further teaches the method further comprising wherein the port is tuned (“The bass reflex can be tuned to a low frequency” in ¶[0099]).
Regarding claim 11, Ouweltijes teaches the method of claim 1, Ouweltijes further teaches wherein the cross-sectional area of the transmission line is at least the area of a cone (in Fig. 4 the cross-sectional area of the tube is the same size of port 405).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouweltijes et al. (US 20120033843 A1) hereinafter Ouweltijes in view of Gawronski et al. (US 20110037906 A1) hereinafter Gawronski.
Regarding claim 5, Ouweltijes teaches the device of claim 4, Ouweltijes does not specifically disclose the device further comprising wherein the transmission line is tuned to a maximum excursion point of the loudspeaker however, 
Since it is known in the art as evidenced by for a device to further comprise wherein the transmission line is tuned to a maximum excursion point of the loudspeaker in (“one large acoustic driver to energize the waveguide 12, ... These are the absolute maximum excursion limits for the drivers” in ¶[0046]),
An ordinary skilled in the art would have been motivated to modify the invention of Ouweltijes with the teachings of Gawronski for the benefit of improving the protection of the audio speaker, 
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ouweltijes with Gawronski.
Regarding claim 2, claim is rejected for being the method comprising at least the same elements and performing at least the same functions performed by the device of rejected claim 5 (see rejection of claim 5 above).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouweltijes et al. (US 20120033843 A1) hereinafter Ouweltijes in view of Croft, III et al. (US 20200029150 A1) hereinafter Croft.
Regarding claim 9, Ouweltijes teaches the method of claim 1, Ouweltijes does not specifically disclose the method further comprising wherein the transmission line is one quarter of a wavelength of system maximum excursion however, 
Since it is known in the art as evidenced by Croft for a method to further comprise wherein the transmission line is one quarter of a wavelength of system maximum excursion in (“configuring the first and second wave-columns so that the first and second drivers are cross-coupled such that at an effective one-quarter wavelength frequency, a maximum cone excursion of each driver is minimized and acoustic output is maximized relative to defined reference values.” in ¶[Claim 12]),
An ordinary skilled in the art would have been motivated to modify the invention of Ouweltijes with the teachings of Croft for the benefit of improving the protection of the audio speaker, 
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ouweltijes with Croft.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouweltijes et al. (US 20120033843 A1) hereinafter Ouweltijes in view of Wheeler (US 20160360312 A1) hereinafter Wheeler. 
Regarding claim 10, Ouweltijes teaches the method of claim 1, Ouweltijes does not specifically disclose the system further comprising wherein the cross-sectional area of the port is approximately 1/3 the area of a cone however,
Since it is known in the art as evidenced by Wheeler for a method to further comprise wherein the cross-sectional area of the port is approximately 1/3 the area of a cone in (“an overriding vent or port that is much larger in volume than the driver’s enclosure, and a shorter vent or port that acts as both a low pass filter and to provide equilibrium to the loads on the front and rear of the drivers cone. Both vents or ports generally have a cross-sectional area that is markedly smaller than that of the driver.” in ¶[0034]),
An ordinary skilled in the art would have been motivated to modify the invention of Ouweltijes with the teachings of Wheeler for the benefit of improving the quality of audio output of the audio speaker, 
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ouweltijes with Wheeler.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMMAR T. HAMID
Primary Examiner
Art Unit 2654



/AMMAR T HAMID/Primary Examiner, Art Unit 2654